            Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

JOHN JACOBO III, individually and on behalf
of all others similarly situated,                    Civil Action No.

                      Plaintiff,                     CLASS ACTION COMPLAINT

       v.                                            JURY TRIAL DEMANDED

FOOT LOCKER RETAIL, INC. and
SESSIONCAM LTD,

                      Defendants.


       Plaintiff John Jacobo III (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, makes the following allegations pursuant to the

investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                   NATURE OF THE ACTION

       1.      This is a class action suit brought against Defendants Foot Locker Retail, Inc.

(“Foot Locker”) and SessionCam Ltd (“SessionCam”) (collectively, “Defendants”) for

wiretapping the electronic communications of visitors to Defendant Foot Locker’s website,

footlocker.com (the “Website”). The wiretaps, which are embedded in the computer code on the

Website, are used by Defendants to secretly observe and record website visitors’ keystrokes,

mouse clicks, 1 and other electronic communications, including the entry of Personally

Identifiable Information (“PII”), in real time. By doing so, Defendants have violated the




1
 As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,”
“swipe,” and similar gestures used on touchscreen devices.
            Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 2 of 16




California Invasion of Privacy Act (“CIPA”), Cal. Penal Code §§ 631 and 635, and invaded

Plaintiff’s and Class Members’ privacy rights in violation of the California Constitution.

       2.      In December 2020, Mr. Jacobo III visited the Website. During the visit,

Defendants recorded Plaintiff’s electronic communications in real time, including Plaintiff’s

mouse clicks, keystrokes, and payment card information.

       3.      Plaintiff brings this action on behalf of himself and a class of all persons in the

state of California whose electronic communications were intercepted through the use of

Defendants’ wiretap on the Website.

                                         THE PARTIES

       4.      Plaintiff John Jacobo III is a California citizen and resident who lives in Fresno,

California. Mr. Jacobo III is domiciled and intends to remain in California. In December 2020,

prior to the filing of this lawsuit, Mr. Jacobo III visited the Website and purchased sneakers from

the Website. Mr. Jacobo III was in California when he visited the website. During the visit, Mr.

Jacobo III’s keystrokes, mouse clicks, and other electronic communications—including the entry

of his payment card information—were intercepted in real time and were disclosed to

Defendants Foot Locker and SessionCam through the wiretap. Mr. Jacobo III was unaware at

the time that his keystrokes, mouse clicks, and other electronic communications, including the

information described above, were being intercepted in real-time and would be disclosed to

SessionCam, nor did Mr. Jacobo III consent to the same.

       5.      Defendant Foot Locker Retail, Inc. is a company incorporated under the laws of

New York with its principal place of business at 330 West 34th Street, New York, New York

10001. Defendant operates the Website from its place of business in New York City.

       6.      Foot Locker does business throughout California and the entire United States.




                                                 2
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 3 of 16




       7.      Foot Locker owns and operates the Website.

       8.      Defendant SessionCam Ltd is an English corporation with its principal place of

business at St. Vedast House, St. Vedast Street, Norwich, NR1 1BT, England.

       9.      SessionCam is a marketing software-as-a-service (“SaaS”) company.

       10.     SessionCam provides a feature called “Session Replay,” which is at issue here and

described more fully below. At all relevant times herein, Foot Locker has used SessionCam’s

“Session Replay” product on the Website and Defendants have conspired together to violate

Class Members’ privacy.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

because this case is a class action where the aggregate claims of all members of the proposed

class are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of

the proposed class is citizen of state different from at least one Defendant.

       12.     This Court has personal jurisdiction over Defendants because each of the

Defendants have purposefully availed themselves of the laws and benefits of doing business in

this State, and Plaintiff’s claims arise out of each of the Defendants’ forum-related activities.

Furthermore, a substantial portion of the events giving rise to Plaintiff’s claims occurred in this

District. In addition, Defendant Foot Locker is incorporated and headquartered in this District.

       13.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action

because a substantial part of the events, omissions, and acts giving rise to the claims herein

occurred in this District and Defendant Foot Locker resides in this District. Further, Defendant

SessionCam, as a foreign corporation, may be sued in any judicial district.




                                                  3
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 4 of 16




                                    STATEMENT OF FACTS

I.     Overview Of The Wiretaps

       14.     Defendant SessionCam develops a software of the same name that provides

marketing analytics.

       15.     One of SessionCam’s features is called “Session Replay.”

       16.     SessionCam tells prospective clients that they can “[u]se session replay to see the

website experience you actually deliver to your customers across desktop, mobile and tablet

devices.”

       17.     Session Replay “records an exact version of the page as seen by the user at the

time of use; including the HTML, CSS and all images.” The recording allows companies to “see

mouse movements, clicks/taps, masked form input, page scrolling and mobile gestures like

pinch, zoom, tap, double tap, swipe, tilt and screen resizing.”

       18.     Session replay technologies work by using “embedded snippets of code … [that]

watch and record a visitor’s every move on a website, in real time.” 2

       19.     SessionCam’s code is not a cookie at all, much less a run-of-the-mill cookie.

Common cookies that consumers might be familiar with do not engage in session recording or all

of the features described above. SessionCam’s code does far more than simply track where a

visitor went on the internet, and its functionality is not limited to aggregate data. Rather, as a

2017 study by Princeton University researchers—which specifically examined SessionCam—

noted, “unlike typical analytics services that provide aggregate statistics, these scripts are

intended for the recording and playback of individual browsing sessions, as if someone is



2
 Tomas Foltyn, What’s the Deal with Session-Replay Scripts?, WELIVESECURITY, Apr. 20, 2018,
https://www.welivesecurity.com/2018/04/20/whats-deal-session-replay-scripts/.


                                                  4
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 5 of 16




looking over your shoulder.”

       20.     Indeed, SessionCam’s promotional video touts that Session Replay “let[s] you

record live user sessions, looking over the shoulder of your real-life customers.” The highlighted

mouse in the promotion video shows the Session Replay software tracking a mock user’s mouse

movements in real-time:




       21.     Technology like SessionCam’s Session Replay feature is not only highly

intrusive, but dangerous. A 2017 study by Princeton University found that session recording

technologies were collecting sensitive user information such as passwords and credit card

numbers. The research notes that this was not simply the result of a bug, but rather insecure

practices. Thus, session recording technologies such as SessionCam’s can leave users vulnerable

to data leaks and the harm resulting therefrom.



                                                  5
               Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 6 of 16




        22.     SessionCam’s business model involves entering into voluntary partnerships with

various companies and providing their software to their partners.

        23.     One of SessionCam’s partners is Defendant Foot Locker.

        24.     Foot Locker utilizes SessionCam’s software on the Website.

        25.     Foot Locker knows that SessionCam’s software captures the keystrokes, mouse

clicks and other communications of visitors to its website, and pays SessionCam to supply that

information.

        26.     Pursuant to an agreement with SessionCam, Foot Locker enables SessionCam’s

software by voluntarily embedding SessionCam’s software code on the Website.

        27.     As currently deployed, SessionCam’s software, as employed by Foot Locker,

functions as a wiretap.

II.     Defendants Wiretapped Plaintiff’s Electronic Communications

        28.     In December 2020, Mr. Jacobo III visited Foot Locker.com and made a purchase.

        29.     During that visit, and upon information and belief, the Session Replay feature in

SessionCam’s software created a video capturing each of Plaintiff’s keystrokes and mouse clicks

on the website. The SessionCam wiretap also captured the date and time of the visit, the

duration of the visit, Plaintiff’s IP address, his location at the time of the visit, his browser type,

and the operating system on his device.

        30.     SessionCam’s recording of keystrokes, mouse clicks, data entry, and other

electronic communications begins the moment a user accesses or interacts with the Website.




                                                   6
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 7 of 16




       31.     When users access the Website and make a purchase, they enter their PII.

SessionCam’s software captures these electronic communications throughout each step of the

process. Even if a user does not make a purchase, the SessionCam nonetheless captures users’

electronic communications throughout his or her visit on the Website.

       32.     SessionCam’s software captures, among other things:

                  (a) The user’s mouse clicks;

                  (b) The user’s keystrokes;

                  (c) The user’s payment card information, including card number, expiration

                      date, and CVV code;

                  (d) The user’s IP address;

                  (e) The user’s their location at the time of the visit; and

                  (f) The user’s browser type and the operating system on their devices

       33.     Crucially, Defendant Foot Locker does not ask users, including Plaintiff, whether

they consent to being wiretapped by SessionCam. Users are never actively told that their

electronic communications are being wiretapped by SessionCam.

       34.     Further, as the 2017 Princeton University study researchers recognized, “the

extent of data collected by these services far exceeds user expectations; text typed into forms is

collected before the user submits the form, and precise mouse movements are saved, all without

any visual indication to the user. This data can’t reasonably be expected to be kept anonymous.”

       35.     Therefore, users like Plaintiff never consent to being wiretapped by SessionCam

when they access the Website.

                              CLASS ACTION ALLEGATIONS

       36.     Plaintiff seeks to represent a class of all California residents who visited the




                                                 7
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 8 of 16




Website, and whose electronic communications were intercepted or recorded by SessionCam.

Plaintiff reserves the right to modify the class definition as appropriate based on further

investigation and discovery obtained in the case.

       37.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiff at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendants.

       38.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to, whether Defendants have violated the California Invasion of

Privacy Act (“CIPA”), Cal. Penal Code §§ 631 and 635, and invaded Plaintiff’s privacy rights in

violation of the California Constitution; and whether class members are entitled to actual and/or

statutory damages for the aforementioned violations.

       39.     The claims of the named Plaintiff are typical of the claims of the Class because

the named Plaintiff, like all other class members, visited the Website and had his electronic

communications intercepted and disclosed to SessionCam through the use of SessionCam’s

wiretaps.

       40.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, he has retained competent

counsel experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

and his counsel.




                                                  8
              Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 9 of 16




        41.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendants’ liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendants’ liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

        42.     Plaintiff brings all claims in this action individually and on behalf of members of

the Class against Defendants.

                                          COUNT I
                     Violation Of The California Invasion Of Privacy Act,
                                    Cal. Penal Code § 631

        43.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        44.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendants.

        45.     To establish liability under section 631(a), Plaintiff need only establish that

Defendants, “by means of any machine, instrument, contrivance, or in any other manner,” did

any of the following:

                Intentionally taps, or makes any unauthorized connection, whether
                physically, electrically, acoustically, inductively or otherwise, with


                                                  9
              Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 10 of 16




                any telegraph or telephone wire, line, cable, or instrument, including
                the wire, line, cable, or instrument of any internal telephonic
                communication system,

                Or

                Willfully and without the consent of all parties to the
                communication, or in any unauthorized manner, reads or attempts
                to read or learn the contents or meaning of any message, report, or
                communication while the same is in transit or passing over any wire,
                line or cable or is being sent from or received at any place within
                this state,

                Or

                Uses, or attempts to use, in any manner, or for any purpose, or to
                communicate in any way, any information so obtained,

                Or

                Aids, agrees with, employs, or conspires with any person or persons
                to unlawfully do, or permit, or cause to be done any of the acts or
                things mentioned above in this section.

        46.     Section 631(a) is not limited to phone lines, but also applies to “new

technologies” such as computers, the Internet, and email. See Matera v. Google Inc., 2016 WL

8200619, at *21 (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new technologies” and must be

construed broadly to effectuate its remedial purpose of protecting privacy); Bradley v. Google,

Inc., 2006 WL 3798134, at *5-6 (N.D. Cal. Dec. 22, 2006) (CIPA governs “electronic

communications”); In re Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589 (9th Cir.

2020) (reversing dismissal of CIPA and common law privacy claims based on Facebook’s

collection of consumers’ Internet browsing history).

        47.     SessionCam’s software, including its Session Replay feature, is a “machine,

instrument, contrivance, or … other manner” used to engage in the prohibited conduct at issue

here.




                                                 10
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 11 of 16




       48.     At all relevant times, by using SessionCam’s technology, Defendants

intentionally tapped, electrically or otherwise, the lines of internet communication between

Plaintiff and Class Members on the one hand, and Foot Locker’s Website on the other hand.

       49.     At all relevant times, by using SessionCam’s technology, Defendants willfully

and without the consent of all parties to the communication, or in any unauthorized manner, read

or attempted to read or learn the contents or meaning of electronic communications of Plaintiff

and putative class members, while the electronic communications were in transit or passing over

any wire, line or cable or were being sent from or received at any place within California.

       50.     As SessionCam notes on its website, “When an end user session is recorded by

the SessionCam script, SessionCam starts by recording event data locally in the browser. Every

few seconds, this local event data is packaged up and sent to SessionCam recording servers in

the form of bundles.” Such local recording is plainly occurring in real-time, and is, at worst,

“transitory electronic storage” that is “part of the overall transmission process,” which has been

held to constitute communications “in transit.”

       51.     Indeed, SessionCam offers website operators the ability to “Go Live” with

currently active website sessions (i.e., users still have the website open on their browser), which

would not be possible if SessionCam was not recording users in real time.

       52.     Defendants aided, agreed with, and conspired with each other to implement

SessionCam’s technology and to accomplish the wrongful conduct at issue here. In addition,

Foot Locker employed SessionCam to accomplish the wrongful conduct at issue here.

       53.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

implementing SessionCam’s wiretaps on the Website. Nor have Plaintiff nor Class Members




                                                  11
              Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 12 of 16




consented to Defendants’ intentional access, interception, reading, learning, recording, and

collection of Plaintiff and Class Members’ electronic communications.

        54.     The violation of section 631(a) constitutes an invasion of privacy sufficient to

confer Article III standing.

        55.     Unless enjoined, Defendants will continue to commit the illegal acts alleged here.

Plaintiff continues to be at risk because he frequently uses the internet for shopping, and he

continues to desire to use the internet for that purpose. Defendant SessionCam provides its

software, including the Session Replay feature, to many other website operators who offer a wide

array of services. For many websites that Plaintiff may or is likely to visit in the future, he has

no practical way to know if his website communications will be monitored or recorded by

SessionCam.

        56.     Plaintiff and Class Members seek all relief available under Cal. Penal Code §

637.2, including injunctive relief and statutory damages of $5,000 per violation.

                                          COUNT II
                     Violation Of The California Invasion Of Privacy Act,
                                    Cal. Penal Code § 635

        57.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        58.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        59.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendants.

        60.     California Penal Code § 635 provides, in pertinent part:

                Every person who manufactures, assembles, sells, offers for sale,
                advertises for sale, possesses, transports, imports, or furnishes to



                                                 12
             Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 13 of 16




               another any device which is primarily or exclusively designed or
               intended for eavesdropping upon the communication of another, or
               any device which is primarily or exclusively designed or intended
               for the unauthorized interception or reception of communications
               between cellular radio telephones or between a cellular radio
               telephone and a landline telephone in violation of Section 632.5, or
               communications between cordless telephones or between a cordless
               telephone and a landline telephone in violation of Section 632.6 ,
               shall be punished by a fine not exceeding two thousand five hundred
               dollars.

       61.     At all relevant times, by implementing SessionCam’s wiretaps, each Defendant

intentionally manufactured, assembled, sold, offered for sale, advertised for sale, possessed,

transported, imported, and/or furnished a wiretap device that is primarily or exclusively designed

or intended for eavesdropping upon the communication of another.

       62.     SessionCam’s code is a “device” that is “primarily or exclusively designed” for

eavesdropping. That is, the SessionCam’s code is designed to gather PII, including keystrokes,

mouse clicks, and other electronic communications.

       63.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

implementing SessionCam’s wiretaps.

       64.     Unless enjoined, Defendants will continue to commit the illegal acts alleged here.

Plaintiff continues to be at risk because he frequently uses the internet for shopping, and he

continues to desire to use the internet for that purpose. Defendant SessionCam provides its

software, including the Session Replay feature, to many other website operators who offer a wide

array of services. For many websites that Plaintiff may or is likely to visit in the future, he has

no practical way to know if his website communications will be monitored or recorded by

SessionCam.

       65.     Plaintiff and Class Members seek all relief available under Cal. Penal Code §

637.2, including injunctive relief and statutory damages of $5,000 per violation.



                                                 13
              Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 14 of 16




                                         COUNT III
                     Invasion Of Privacy Under California’s Constitution

        66.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        67.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        68.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendants.

        69.     Plaintiff and Class Members have an interest in: (1) precluding the dissemination

and/or misuse of their sensitive, confidential PII; and (2) making personal decisions and/or

conducting personal activities without observation, intrusion or interference, including, but not

limited to, the right to visit and interact with various Internet sites without being subjected to

wiretaps without Plaintiff’s and Class Members’ knowledge or consent.

        70.     At all relevant times, by implementing SessionCam’s wiretaps on Foot Locker’s

Websites, each Defendant intentionally invaded Plaintiff’s and Class Members’ privacy rights

under the California Constitution, and procured the other Defendant to do so.

        71.     Plaintiff and Class Members had a reasonable expectation that their PII and other

data would remain confidential and that Defendants would not install wiretaps on the Website.

        72.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

implementing SessionCam’s wiretaps on the Website.

        73.     This invasion of privacy is serious in nature, scope and impact.

        74.     This invasion of privacy alleged here constitutes an egregious breach of the social

norms underlying the privacy right.




                                                  14
                Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 15 of 16




        75.       Plaintiff and Class Members seek all relief available for invasion of privacy

claims under California’s Constitution.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendants, as follows:

          (a)     For an order certifying the Class under Rule 23 and naming Plaintiff as

                  the representative of the Class and Plaintiff’s attorneys as Class

                  Counsel to represent the Class;

          (b)     For an order declaring that the Defendants’ conduct violates the statutes

                  referenced herein;

          (c)     For an order finding in favor of Plaintiff and the Class on all counts

                  asserted herein;

          (d)     For compensatory, punitive, and statutory damages in amounts to be

                  determined by the Court and/or jury;

          (e)     For prejudgment interest on all amounts awarded;

          (f)     For an order of restitution and all other forms of equitable monetary

                  relief;

          (g)     For injunctive relief as pleaded or as the Court may deem proper; and

          (h)     For an order awarding Plaintiff and the Class their reasonable

                  attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiff demands a trial by jury of all

issues so triable.




                                                    15
          Case 1:21-cv-00447 Document 1 Filed 01/19/21 Page 16 of 16




Dated: January 19, 2021             Respectfully submitted,

                                    BURSOR & FISHER, P.A.

                                    By:     /s/ Yitzchak Kopel
                                                Yitzchak Kopel

                                    Yitzchak Kopel
                                    Philip L. Fraietta
                                    Max S. Roberts
                                    888 Seventh Avenue, Third Floor
                                    New York, New York 10019
                                    Telephone: (646) 837-7150
                                    Facsimile: (212) 989-9163
                                    E-Mail: ykopel@bursor.com
                                              pfraietta@bursor.com
                                              mroberts@bursor.com

                                    Attorneys for Plaintiff




                                      16
